DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 11 – 12, 14 – 15, 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimberg et al. (US 6,440,575).
Regarding Claims 1, 19 – 20:
Heimberg et al. teaches a thermal barrier coating for an internal combustion engine, comprising: an insulating thermal spray coating (2, 5, and 4), 
	Regarding Claim 2:
Heimberg et al. teaches the insulating thermal spray coating comprises a perovskite material (Col 5 line 62 – 64).
	Regarding Claim 3:
Heimberg et al. teaches the perovskite material is of the A.sub.2B.sub.2O.sub.9 category, where A and B are cations (Col 5 lines 62 – 67).
	Regarding Claims 4 - 5:
Heimberg et al. teaches the insulating thermal spray coating comprises lanthanum molybdate (La.sub.2Mo.sub.2O.sub.9) (Col 5 lines 50 – 52)
	Regarding Claim 6:
Heimberg et al. teaches the insulating thermal spray coating comprises gadolinium zirconate (Gd.sub.2Zr.sub.2O.sub.7) (Col 3 lines 22 – 25).
	Regarding Claim 7:

	Regarding Claim 8:
		Heimberg et al. teaches the x=0.4 (Col 5 lines 28 0 32).
	Regarding Claim 11:
Heimberg et al. teaches the insulating thermal spray coating comprises calcium hexa-aluminate (abstract).
	Regarding Claim 14:
Heimberg et al. teaches surface treatments through application of a top layer to enhance smoothness or enhance erosion resistance or reduce surface porosity (abstract).
	Regarding Claim 18:
Heimberg et al. teaches the component is one of a piston crown, a combustion chamber, a valve face, an exhaust port, or an exhaust manifold section (claim 16 of Heimberg et al.).

Allowable Subject Matter
Claims 8 – 10, 12 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747